DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 May 2022 has been entered.
Examiner Note
Examiner attempted to contact Applicant’s representative on May 24th, 2022 in order to discuss an Examiner’s Amendment to resolve the 35 U.S.C. 101 rejection set forth in the body of the rejection.  No response was received as of the date of the mailing of the Non-Final Office Action.  Examiner suggests amending the method claims to be applied to the practical application of the steps as set forth in the system claims.
Allowable Subject Matter
Claims 1-15 are allowed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
The claim 20 recites the limitations of generating a tissue classification volume and classifying each voxel including healthy tissue and unhealthy tissue voxels.  These limitations, as drafted, are a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Even assuming there is an inherent processor which is intended to be claimed in claim 20, nothing in the claim elements precludes the steps from practically being performed in the mind.  The generating of a tissue classification volume, as written, is merely extra-solution activity (i.e. data gathering) and the classification of each voxel as a healthy tissue voxel and an unhealthy tissue voxel can be practically performed in the mind. (Prong 1)
The claim recites the combination of generating and classifying.  Both the generating and classifying steps are recited at a high level of generality.  There are no additional elements to integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. (Prong 2A)
 The judicial exception is not integrated into a practical application.  As discussed with respect to Step 2A Prong Two, there are no additional elements to integrate the abstract idea into a practical application.  The same analysis applies in Prong 2B, i.e., even assuming there is an inherent generic processor to perform the method steps, mere instructions to apply an exception using a generic processor would not integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as stated.
Similarly, claims 22-25 rely on known mathematical concepts which are recited at a high level of generality.  There are no additional elements to integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea.  There is no recited structure to apply the method steps which would integrate the abstract idea into a practical application.  The claims do not disclose any structure to perform the steps and could be practically performed in the mind.  Even assuming there is an inherent processor, nothing in the claim elements precludes the steps, mere instructions to apply an exception would not integrate a judicial exception into a practical application as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793